UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1971



MID-ATLANTIC REGIONAL COUNCIL OF CARPENTERS,
UNITED BROTHERHOOD OF CARPENTERS AND JOINERS
OF AMERICA,

                                                      Petitioner,

          versus


NATIONAL LABOR RELATIONS BOARD,

                                                      Respondent,

HIGH POINT CONSTRUCTION GROUP, LLC,

                                                      Intervenor.



                            No. 04-2113



NATIONAL LABOR RELATIONS BOARD,

                                                      Petitioner,

          versus


HIGH POINT CONSTRUCTION GROUP, LLC,

                                                      Respondent.


On Petition for Review and Cross-application for Enforcement of an
Order of the National Labor Relations Board. (6-CA-32853-1)
Argued:   March 17, 2005                    Decided:   May 27, 2005


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Petition for review denied, and cross-application for enforcement
granted by unpublished opinion. Judge Shedd wrote the opinion, in
which Judge Williams and Judge Motz joined.


ARGUED: Charles F. Donnelly, DONNELLY & CARBONE, P.L.L.C.,
Charleston, West Virginia, for Mid-Atlantic Regional Council of
Carpenters, United Brotherhood of Carpenters and Joiners of
America.   Fred B. Jacob, Supervisory Attorney, NATIONAL LABOR
RELATIONS BOARD, Appellate Court Branch, Office of the General
Counsel, Washington, D.C., for the Board.        Frederick Fairfax
Holroyd, II, HOLROYD & YOST, Charleston, West Virginia, for High
Point Construction Group, L.L.C. ON BRIEF: Arthur F. Rosenfeld,
General Counsel, John E. Higgins, Jr., Deputy General Counsel, John
H. Ferguson, Associate General Counsel, Aileen A. Armstrong, Deputy
Associate General Counsel, Kira Dellinger Vol, NATIONAL LABOR
RELATIONS BOARD, Washington, D.C., for the Board.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
SHEDD, Circuit Judge:

     The   Mid-Atlantic    Regional       Council   of   Carpenters,   United

Brotherhood of Carpenters and Joiners of America (the “Union”)

petitions for review of an order issued by the National Labor

Relations Board (the “Board”).            The Union seeks to modify the

Board’s order so that the employer, High Point Construction Group,

LLC (“High Point”), is required to bargain with the Union.               The

Board cross-applies, seeking enforcement of its order finding that

High Point violated § 8(a)(1), 29 U.S.C. § 158(a)(1), of the

National Labor Relations Act (the “Act”), but not imposing a

bargaining order pursuant to NLRB v. Gissel Packing Co., 395 U.S.

575 (1969).   Because the Board did not abuse its discretion in

fashioning a remedy, we grant enforcement of the Board’s order and

deny the Union’s petition for review.*



                                  I.

     High Point is a limited liability company owned and operated

by Tim Shaw, Tim Critchfield, and Chris Critchfield, all of whom

are member-managers.      Certain High Point employees, dissatisfied

with how they were being treated by their employer, met with a

director of the Union about securing its representation.                These

employees solicited the support of their fellow employees, and


     *
      To the extent that High Point argues that the Board’s order
should not be enforced because the company has “fully complied”
with the order, we find this argument unpersuasive.

                                      3
sometime thereafter a majority of the employees at High Point

signed authorization cards requesting Union representation.     The

Union sent a request for recognition to High Point via facsimile

and mail, but the company did not respond.     Ultimately, a Union

official spoke with Chris Critchfield, who acknowledged receipt of

the Union’s request, but declined recognition.   The Union filed a

petition for representation with the Board’s regional office later

that day.

     The Union called a meeting at the home of employee Randall

Burke, and several employees gathered there.    Shaw arrived at the

meeting accompanied by his brothers Tom and Terry, as well as two

friends Bill Clevenger and Chris Chapman.      Each of the men was

described as large, and Tom was drinking beer.      Shaw asked the

employees why he had not been invited to the meeting, and the

employees did not answer.     Burke’s wife told the men that no

drinking was allowed on her property and asked that they put away

the beer or leave.   When Tom ignored her, she repeated her demand.

Tom, becoming irate, began to yell profanities at the employees

regarding their relationship with the Union.     The five men then

drove away.

     The Union representative at the meeting, having been advised

that Shaw sometimes carried a gun, called the state police.   State

Trooper John Smith responded to the call.   While Trooper Smith was

completing an incident report, one of the employees at the meeting


                                 4
spotted   Shaw’s   truck   pass    by   Burke’s    house.    Trooper   Smith

immediately pursued the truck and stopped it approximately one mile

from Burke’s house.        When Trooper Smith questioned the truck’s

occupants, Shaw responded with a profane tirade about how the Union

was trying to destroy his company.

     In addition to surveilling and intimidating employees at the

meeting, the management of High Point threatened employees that it

would close down the plant and file for bankruptcy.                 Also, on

certain   occasions,   Shaw    interrogated       one   employee   about   his

involvement with the Union.         Further, while at a job site, Tim

Critchfield threatened High Point employees with a lack of upcoming

work if they chose the Union to represent them.

     After a hearing before an Administrative Law Judge (ALJ), the

ALJ found that High Point committed several labor violations.

Among the remedies that the ALJ recommended was a Gissel order,

mandating that High Point bargain with the Union even though the

Union had not yet prevailed in an election by employees.                   See

Gissel, 395 U.S. at 614-615.       On review, although the Board upheld

most of the ALJ’s findings relating to liability, it fashioned a

less severe remedy. Rather than require High Point to bargain with

the Union, the Board enjoined High Point not only from recommitting

the specific violations found, but also from violating the Act “in

any other manner.”     J.A. 139.    Further, the Board required a High




                                        5
Point manager to read aloud the Board’s notice to employees at its

facility.   J.A. 139.



                                 II.

     In its petition for review of the Board’s order, the Union

argues solely that the Board erred in refusing to issue a Gissel

bargaining order.   Id.   We review the Board’s choice of remedy for

an abuse of discretion.     NLRB v. Williams Enters., Inc., 50 F.3d

1280, 1289 (4th Cir. 1995).      The Board has broad discretion to

choose a remedy, and we “must enforce its choice unless it can be

shown that the order is a patent attempt to achieve ends other than

those which can fairly be said to effectuate the policies of the

[NLRA].” Id. (internal quotations omitted). Because the Union has

made no showing that the Board’s remedy was arbitrary, capricious,

or manifestly contrary to the statute, we cannot say that the Board

abused its discretion.    See Coronet Foods, Inc. v. NLRB, 158 F.3d

782, 788 (4th Cir. 1998).

     The preferred method for employees to select a bargaining

representative is through secret-ballot elections.      Gissel, 395

U.S. at 602; see also Overnite Transp. Co. v. NLRB, 280 F.3d 417,

435-36 (4th Cir. 2002) (en banc) (stating that “it is the strong

preference of our national labor policy not to impose collective

bargaining representatives on employees except when they have . .

. elected to be so represented”).      However, where the “coercive


                                  6
effects” of unfair labor practices would prevent a “fair and

reliable election,” Gissel, 395 U.S. at 614, the court may impose

forced bargaining pursuant to Gissel without such an election.

Overnite, 280 F.3d at 436.       Because “the extraordinary and drastic

remedy of forced bargaining pursuant to [Gissel] is reserved for

only the most unusual cases[,] Gissel orders are available only

when traditional remedies are insufficient to make possible a fair

and reliable election.”         Id. (internal quotations and citations

omitted).      Further, we require specific, detailed findings to

impose such orders.      Id.

        The Board found that “under the circumstances presented here

. . . the imposition of special remedies should serve to cleanse

the atmosphere of the effects of [High Point’s] unlawful conduct,

and that a bargaining order is therefore unnecessary.”           J.A. 139.

Although it determined that a Gissel order was not warranted, the

Board    issued   a   broad    cease-and-desist   order   and   required   a

management official to “read aloud to employees the notice” that

would have otherwise merely been posted.            J.A. 139.     Having a

manager read aloud the notice, the Board reasoned, is “an effective

but moderate way to let in a warming wind of information, and more

important, reassurance.”        J.A. 139 (internal quotations omitted).

Further, the cease-and-desist order prohibited High Point not only

from repeating its past violations as in customary orders, but also

from violating the Act in “any other manner.”         J.A. 139.


                                      7
     The Board’s decision that “special remedies,” J.A. 139, less

severe than a Gissel order could facilitate a “fair and reliable

election,”   see    Gissel,   395   U.S.   at   614,   is    not   arbitrary,

capricious, or manifestly contrary to the statute.                 The Board

determined   that    an   intermediate     remedy   was     appropriate   and

fashioned such a remedy accordingly.        Because of the extraordinary

nature of Gissel orders, the Board acted within its discretion in

upholding the strong preference for secret-ballot elections over

forced bargaining.



                                    III.

     The Board did not abuse its discretion in refusing to issue a

Gissel bargaining order. Accordingly, we deny the Union’s petition

for review and grant enforcement of the Board’s order.

                                       PETITION FOR REVIEW DENIED, AND
                              CROSS-APPLICATION FOR ENFORCEMENT GRANTED




                                     8